DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “information processing method applied to a computation circuit, wherein the computation circuit includes a communication circuit and an operation circuit, and the method comprises: controlling, by the computation circuit, the communication circuit to obtain a target image to be processed, wherein the target image includes a target object to be identified; and controlling, by the computation circuit, the operation circuit to obtain and call an operation instruction to perform object detection and identification on the target image, so as to obtain a target detection result, wherein the target detection result is used to indicate the target object in the target image, and the operation instruction is a pre-stored instruction for object detection and identification”. This is a mental process as a person can look at an image and immediately determine if there is an object in the image or not. The circuits and a pre-stored instruction are considered generic computer components. The “operation circuit to obtain and call an operation instruction to perform object detection and identification” step is recited at a high level of generality (i.e., as a general means of detection), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computation and operation circuits).
Claim 2 is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “method of claim 1, wherein the computation circuit further includes a register circuit and a controller circuit, and the controlling, by the computation circuit, the operation circuit to obtain an operation instruction to perform object detection and identification on the target image, so as to obtain a target detection result includes: controlling, by the computation circuit, the controller circuit to fetch a first operation instruction and a second operation instruction from the register circuit, and sending, by the computation circuit, the first operation instruction and the second operation instruction to the operation circuit, controlling, by the computation circuit, the operation circuit to call the first operation instruction to perform feature extraction on the target image to obtain a feature image, and controlling, by the computation circuit, the operation circuit to call the second operation instruction to perform object detection and identification on the feature image, so as to obtain a target detection result, wherein the first operation instruction is a preset instruction for feature extraction, and the second operation instruction is a preset instruction for object detection and identification”. This is a mental process as a person can look at an image and immediately determine if there is a feature in the image or not. The circuits and the fetch instruction are considered generic computer components. The operation circuit is recited at a high level of generality (i.e., as a general means of detection), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computation and operation circuits).
Claim 3 is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “the target detection result includes target information corresponding to the target object, and the target information includes at least one of the following: a target bounding box, a target classification, and a target score, wherein the target bounding box includes the target object and is used to indicate a position of the target object in the target image, the target classification is a classification to which the target object belongs, and the target score is used to indicate an accuracy of the target bounding box bounding the target object”. This is a mental process as a person can look at an image and draw a bounding box. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computation and operation circuits).
Claim 4 is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “the target detection result includes: a target bounding box, a target classification, and a target score, and the calling the operation instruction to perform object detection and identification on the target image, so as to obtain a target detection result includes: controlling, by the computation circuit, the operation circuit to call the second operation instruction to perform object detection and identification on the feature image, so as to obtain n detection results for the target object, wherein the detection results include a rounding box, a classification, and a score corresponding to the target object, and controlling, by the computation circuit, the operation circuit to select a detection result with a highest score from the n detection results as the target detection result”. This is a mental process as a person can look at an image and draw a bounding box. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computation and operation circuits).
Claim 5 is not rejected under 35 USC 101 because the specifics of format conversion, normalization, color conversion, and image restoration are sufficiently specific to transform the output image in a way that can’t be done mentally.
Claim 6 is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “the computation circuit further includes a data access circuit and a storage medium, and the computation circuit controls the operation circuit to send the target detection result to the data access circuit and store the result in the storage medium”. Storing is no more than mere instructions to apply the exception using a generic computer component.
Claims 7, 9, 11 and 14 are not rejected under 35 USC 101 because the specifics of a neural network.
Claims 15-19 and 23 are not rejected under 35 USC 101 because a computation circuit is not a mental process or equation.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 (and by dependency, claims 2-7, 9, 11 and 14) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/119347 in view of Cosic et al. (US 9864933 B1). 
This is a provisional nonstatutory double patenting rejection.
Claim differences shown below: 
Copending Application No. 17/119347
1. An information processing method applied to a computation circuit, wherein the computation circuit includes a communication circuit and operation circuit, and the method comprises: controlling, by the computation circuit, the communication circuit to obtain a target image to be processed, wherein the target image includes a target object to be processed; and controlling, by the computation circuit, the operation circuit to obtain and call an operation instruction to perform contour detection and extraction on the target object in the target image, so as to obtain a contour output result, wherein the contour output result is an edge contour of the target object, and the operation instruction is a pre-stored instruction for contour detection and extraction.
Current Application
1. An information processing method applied to a computation circuit, wherein the computation circuit includes a communication circuit and an operation circuit, and the method comprises: controlling, by the computation circuit, the communication circuit to obtain a target image to be processed, wherein the target image includes a target object to be identified; and controlling, by the computation circuit, the operation circuit to obtain and call an operation instruction to perform object detection and identification on the target image, so as to obtain a target detection result, wherein the target detection result is used to indicate the target object in the target image, and the operation instruction is a pre-stored instruction for object detection and identification.


The contour detection is a way of detecting the object. Both edge detection and object detection and identification are taught by Cosic et al. (US 9864933 B1): VSAOO Unit 100 may be a hardware element or circuit embedded or built into Processor, col. 96, lines 45-55, VSAOO Unit 100 can utilize Picture Recognizer 350 to detect or recognize persons, objects, and/or their activities in one or more digital pictures from Renderer 91, Typical steps or elements in a feature oriented picture recognition include pre-processing, feature extraction, detection/segmentation, col. 97, line 40 - col. 98, line 50, object recognition techniques and/or tools involve identifying and/or analyzing object features such as lines, edges, ridges, corners, blobs, regions, and/or their relative positions, sizes, shapes, etc., col. 99, lines 15-35, detecting or recognizing faces , col. 99, lines 30-50, detect or recognize an object in Object's 180 visual surrounding, col. 103, lines 45-55, picture segmentation techniques include thresholding, clustering, region-growing, edge detection, col. 96, lines 45-55.

Claim 15 (and by dependency, claims 16-19 and 23) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/119347 in view of Cosic et al. (US 9864933 B1). 
This is a provisional nonstatutory double patenting rejection.
Claim differences shown below: 
Copending Application No. 17/119347
15. A computation circuit, comprising a communication circuit and an operation circuit, wherein the communication circuit is configured to obtain a target image to be processed, wherein the target image includes a target object to be processed; and the operation circuit is configured to call an operation instruction to perform contour detection and extraction on the target object in the target image, so as to obtain a contour output result, wherein the contour output result is an edge contour of the target object, and the operation instruction is a pre-stored instruction for contour detection and extraction.
Current Application
15. A computation circuit, comprising a communication circuit and an operation circuit, wherein the communication circuit is configured to obtain a target image to be processed, wherein the target image includes a target object to be identified; and the operation circuit is configured to call an operation instruction to perform object detection and identification on the target image, so as to obtain a target detection result, wherein the target detection result is used to indicate the target object in the target image, and the operation instruction is a pre-stored instruction for object detection and identification.


The contour detection is a way of detecting the object. Both edge detection and object detection and identification are taught by Cosic et al. (US 9864933 B1): VSAOO Unit 100 may be a hardware element or circuit embedded or built into Processor, col. 96, lines 45-55, VSAOO Unit 100 can utilize Picture Recognizer 350 to detect or recognize persons, objects, and/or their activities in one or more digital pictures from Renderer 91, Typical steps or elements in a feature oriented picture recognition include pre-processing, feature extraction, detection/segmentation, col. 97, line 40 - col. 98, line 50, object recognition techniques and/or tools involve identifying and/or analyzing object features such as lines, edges, ridges, corners, blobs, regions, and/or their relative positions, sizes, shapes, etc., col. 99, lines 15-35, detecting or recognizing faces , col. 99, lines 30-50, detect or recognize an object in Object's 180 visual surrounding, col. 103, lines 45-55, picture segmentation techniques include thresholding, clustering, region-growing, edge detection, col. 96, lines 45-55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosic et al. (US 9864933 B1).

Regarding claims 1 and 15, Cosic et al. disclose an information processing method applied to a computation circuit, wherein the computation circuit includes a communication circuit and an operation circuit (VSAOO Unit 100 may be a hardware element or circuit embedded or built into Processor, col. 96, lines 45-55, one or more processor circuits to perform operations, col. 96, lines 45-55, device or system may include a processor circuit configured to execute instructions, col. 79, lines 50-65), and the method comprises; and computation circuit, comprising a communication circuit and an operation circuit, wherein the communication circuit is configured to: controlling, by the computation circuit, the communication circuit to obtain a target image to be processed, wherein the target image includes a target object to be identified (VSAOO Unit 100 may be a hardware element or circuit embedded or built into Processor, col. 96, lines 45-55, for detecting or recognizing objects i.e. objects, animals, people, etc. in digital pictures, col. 99, lines 15-35, anticipating one or more Instruction Sets 526 based on one or more incoming Digital Pictures 525 of Object's 180 visual surrounding, col. 99, line 55 - col. 100, line 15, if one or more incoming Digital Pictures 525 from Renderer 91 and one or more Digital Pictures 525 from a Knowledge Cell 800 were found to be a perfect or highly similar match, anticipatory Instruction Sets 526 correlated with the one or more Digital Pictures 525 from the Knowledge Cell 800 can be automatically executed without User's 50 confirmation, col. 100, lines 30-40); and controlling, by the computation circuit, the operation circuit to obtain and call an operation instruction to perform object detection and identification on the target image, so as to obtain a target detection result (VSAOO Unit 100 may be a hardware element or circuit embedded or built into Processor, col. 96, lines 45-55, VSAOO Unit 100 can utilize Picture Recognizer 350 to detect or recognize persons, objects, and/or their activities in one or more digital pictures from Renderer 91, Typical steps or elements in a feature oriented picture recognition include pre-processing, feature extraction, detection/segmentation, col. 97, line 40 - col. 98, line 50, object recognition techniques and/or tools involve identifying and/or analyzing object features such as lines, edges, ridges, corners, blobs, regions, and/or their relative positions, sizes, shapes, etc., col. 99, lines 15-35, detecting or recognizing faces , col. 99, lines 30-50, detect or recognize an object in Object's 180 visual surrounding, col. 103, lines 45-55, picture segmentation techniques include thresholding, clustering, region-growing, edge detection, col. 96, lines 45-55), wherein the target detection result is used to indicate the target object in the target image, and the operation instruction is a pre-stored instruction for object detection and identification (the disclosed artificially intelligent devices, systems, and methods for learning and/or using visual surrounding for autonomous object operation, or elements thereof, can be implemented entirely or in part in a device i.e. microchip, circuitry, logic gates, electronic device, computing device, special or general purpose processor, etc. or system that comprises i.e. hard coded, internally stored, etc. or is provided with i.e. externally stored, etc. instructions for implementing VSAOO functionalities, col. 77, lines 5-20, “A field or data field may include a data, an object, a data structure, and/or any other element or a reference/pointer thereto. A data structure can be stored in one or more memories, files, or other repositories. A data structure and/or any elements thereof, when stored in a memory, file, or other repository, may be stored in a different arrangement than the arrangement of the data structure and/or any elements thereof. For example, a sequence of elements can be stored in an arrangement other than a sequence in a memory, file, or other repository,” col. 78, lines 30-50, store the instruction set currently being executed or decoded, Processor 11 fetches it from location in Memory 12, col. 92, line 60 - col. 93, line 60, OpenCV library can detect an object i.e. car, pedestrian, door, building, animal, person, etc. in one or more digital pictures rendered or generated by Renderer 91 or stored in an electronic repository, which can then be utilized in VSAOO Unit 100, Artificial Intelligence Unit 110, and/or other elements, col. 99, lines 15-35, anticipatory Instruction Sets 526 are stored, col. 150, lines 35-50, executing includes modifying memory, processor register, storage, repository or other element where the application's instruction sets are stored or used, col. 157, lines 20-50).

Cosic et al. do not use the term “communication circuit”, however, as the circuit carries out the process of the “communication circuit”, namely to obtain a target image to be processed, and because the VSAOO unit is a circuit, and each VSAOO process must be carried out by that circuit, it would have been obvious at the time of filing to one of ordinary skill in the art that though not named “communication circuit” the circuits of Cosic et al. include a communication circuit.

Regarding claims 2 and 16, Cosic et al. disclose the method computation circuit of claims 1 and 15. Cosic et al. further disclose wherein the computation circuit further includes a register circuit and a controller circuit, and the controlling, by the computation circuit, the operation circuit to obtain an operation instruction to perform object detection and identification on the target image, so as to obtain a target detection result includes: controlling, by the computation circuit, the controller circuit to fetch a first operation instruction and a second operation instruction from the register circuit (instruction address register, instruction counter, or part of instruction sequencer) may be incremented after fetching an instruction set, col. 92, line 60 - col. 93, line 60) and sending, by the computation circuit, the first operation instruction and the second operation instruction to the operation circuit, controlling, by the computation circuit, the operation circuit to call the first operation instruction to perform feature extraction on the target image to obtain a feature image (VSAOO Unit 100 may be a hardware element or circuit embedded or built into Processor, col. 96, lines 45-55, VSAOO Unit 100 can utilize Picture Recognizer 350 to detect or recognize persons, objects, and/or their activities in one or more digital pictures from Renderer 91, Typical steps or elements in a feature oriented picture recognition include pre-processing, feature extraction, detection/segmentation, applying the aforementioned pixel or feature comparisons and/or other detection or recognition techniques over a stream of digital pictures, col. 97, line 40 - col. 98, line 50, object recognition techniques and/or tools such as OpenCV, CamFind API, Kooaba, 6px API, Dextro API, and/or others can be utilized for detecting or recognizing objects i.e. objects, animals, people, etc. in digital pictures, object recognition techniques and/or tools involve identifying and/or analyzing object features such as lines, edges, ridges, corners, blobs, regions, and/or their relative positions, sizes, shapes, etc., which may then be used to search for pictures with matching features, OpenCV library can detect an object in one or more digital pictures rendered or generated by Renderer 91 or stored in an electronic repository, which can then be utilized in VSAOO Unit 100, Artificial Intelligence Unit 110, and/or other elements, col. 99, lines 15-35, picture segmentation techniques include thresholding, clustering, region-growing, edge detection, col. 96, lines 45-552), and controlling, by the computation circuit, the operation circuit to call the second operation instruction to perform object detection and identification on the feature image, so as to obtain a target detection result, wherein the first operation instruction is a preset instruction for feature extraction, and the second operation instruction is a preset instruction for object detection and identification (microchip, circuitry, logic gates, electronic device, computing device, special or general purpose processor, etc. or system that comprises i.e. hard coded, internally stored, etc. or is provided with i.e. externally stored, etc. instructions for implementing VSAOO functionalities, col. 77, lines 5-20, “A field or data field may include a data, an object, a data structure, and/or any other element or a reference/pointer thereto. A data structure can be stored in one or more memories, files, or other repositories. A data structure and/or any elements thereof, when stored in a memory, file, or other repository, may be stored in a different arrangement than the arrangement of the data structure and/or any elements thereof. For example, a sequence of elements can be stored in an arrangement other than a sequence in a memory, file, or other repository,” col. 78, lines 30-50, store the instruction set currently being executed or decoded, Processor 11 fetches it from location in Memory 12, col. 92, line 60 - col. 93, line 60, VSAOO Unit 100 may be a hardware element or circuit embedded or built into Processor, col. 96, lines 45-55, VSAOO Unit 100 can utilize Picture Recognizer 350 to detect or recognize persons, objects, and/or their activities in one or more digital pictures from Renderer 91, Typical steps or elements in a feature oriented picture recognition include pre-processing, feature extraction, detection/segmentation, col. 97, line 40 - col. 98, line 50, object recognition techniques, col. 99, lines 15-35, detecting or recognizing faces, col. 99, lines 30-50, detect or recognize an object in Object's 180 visual surrounding, col. 103, lines 45-55, anticipatory Instruction Sets 526 are stored, col. 150, lines 35-50).

Cosic et al. do not disclose the phrase “feature image”. It would have been obvious at the time of filing to one of ordinary skill in the art that as the steps of feature extraction and picture segmentation and rendering are explicitly described by Cosic et al. as the precursor to object detection, these preliminary steps would result in a feature image composed of those extracted and segmented features.

Regarding claim 3, Cosic et al. disclose the method of claim 2. Cosic et al. further indicate wherein the target detection result includes target information corresponding to the target object, and the target information includes at least one of the following: a target bounding box, a target classification, and a target score, wherein the target bounding box includes the target object and is used to indicate a position of the target object in the target image, the target classification is a classification to which the target object belongs, and the target score is used to indicate an accuracy of the target bounding box bounding the target object (Picture Recognizer 350 may detect or recognize persons, objects, and/or their activities from a digital picture by comparing features i.e. lines, edges, ridges, corners, blobs, regions, etc. of the digital picture with features of known persons, objects, and/or their activities, col. 97, line 40 - col. 98, line 50, object recognition techniques and/or tools involve identifying and/or analyzing object features such as lines, edges, ridges, corners, blobs, regions, and/or their relative positions, sizes, shapes, etc., col. 99, lines 15-35, a region may include content defined using a picture segmentation technique. Examples of picture segmentation techniques include thresholding, clustering, region-growing, edge detection, curve propagation, level sets, graph partitioning, model-based segmentation, trainable segmentation, “Similarity Comparison 125 can compare the regions to determine substantial similarity of the compared Digital Pictures 525. In some aspects, total equivalence is found when all regions of one Digital Picture 525 match all regions of another Digital Picture 525. In other aspects, if total equivalence is not found, Similarity Comparison 125 may attempt to determine substantial similarity of compared Digital Pictures 525. In one example, substantial similarity can be achieved when most of the regions of the compared Digital Picture 525 match or substantially match. In another example, substantial similarity can be achieved when at least a threshold number (i.e. 1, 2, 5, 11, 39, etc.) or percentage (i.e. 38%, 63%, 77%, 84%, 98%, etc.) of regions of the compared Digital Pictures 525 match or substantially match… For example, substantial similarity can be achieved when matches or substantial matches are found with respect to more substantive, larger, and/or other regions, thereby tolerating mismatches in less substantive, smaller, and/or other regions. In further aspects, Similarity Comparison 125 can utilize the importance (i.e. as indicated by importance index [later described], etc.) of regions for determining substantial similarity of Digital Pictures 525. For example, substantial similarity can be achieved when matches or substantial matches are found with respect to more important regions such as the above described more substantive, larger, and/or other regions, thereby tolerating mismatches in less important regions such as less substantive, smaller, and/or other regions… substantial similarity can be achieved when matches or substantial matches are found with respect to regions comprising persons or parts (i.e. head, arm, leg, etc.) thereof, large objects, close objects, and/or other content of interest, thereby tolerating mismatches in regions comprising the background, insignificant content, and/or other content”, col. 96, lines 45-552, In some embodiments, an importance index (not shown) or other importance ranking technique can be used in any of the previously described comparisons or other processing involving elements of different importance, col. 123, line 60 - col. 124, line 20).

As a number/percentage match is explicitly indicated, this is interpreted as the accuracy score. As the regions comprising persons or parts i.e. head, arm, leg, large objects, close objects, and/or other content of interest are found, these are interpreted as bounding boxes.

Regarding claim 4, Cosic et al. disclose the method of claim 3. Cosic et al. further indicate the target detection result includes: a target bounding box, a target classification, and a target score, and the calling the operation instruction to perform object detection and identification on the target image, so as to obtain a target detection result includes: controlling, by the computation circuit, the operation circuit to call the second operation instruction to perform object detection and identification on the feature image, so as to obtain n detection results for the target object, wherein the detection results include a rounding box, a classification, and a score corresponding to the target object, and controlling, by the computation circuit, the operation circuit to select a detection result with a highest score from the n detection results as the target detection result (“Similarity Comparison 125 can compare the regions to determine substantial similarity of the compared Digital Pictures 525. In some aspects, total equivalence is found when all regions of one Digital Picture 525 match all regions of another Digital Picture 525. In other aspects, if total equivalence is not found, Similarity Comparison 125 may attempt to determine substantial similarity of compared Digital Pictures 525. In one example, substantial similarity can be achieved when most of the regions of the compared Digital Picture 525 match or substantially match. In another example, substantial similarity can be achieved when at least a threshold number (i.e. 1, 2, 5, 11, 39, etc.) or percentage (i.e. 38%, 63%, 77%, 84%, 98%, etc.) of regions of the compared Digital Pictures 525 match or substantially match… For example, substantial similarity can be achieved when matches or substantial matches are found with respect to more substantive, larger, and/or other regions, thereby tolerating mismatches in less substantive, smaller, and/or other regions. In further aspects, Similarity Comparison 125 can utilize the importance (i.e. as indicated by importance index [later described], etc.) of regions for determining substantial similarity of Digital Pictures 525. For example, substantial similarity can be achieved when matches or substantial matches are found with respect to more important regions such as the above described more substantive, larger, and/or other regions, thereby tolerating mismatches in less important regions such as less substantive, smaller, and/or other regions… substantial similarity can be achieved when matches or substantial matches are found with respect to regions comprising persons or parts (i.e. head, arm, leg, etc.) thereof, large objects, close objects, and/or other content of interest, thereby tolerating mismatches in regions comprising the background, insignificant content, and/or other content”, col. 96, lines 45-552, similarity index can be determined for a Knowledge Cell 800 based on a ratio/percentage of matched or substantially matched Digital Pictures 525 relative to the number of Digital Pictures 525 in the compared Knowledge Cell 800, col. 125, lines 20-50).

As a percentage of all the pieces of matches are used to determine the final numerical match, this indicates a matching for each of n pieces of the image, which is interpreted as “highest score from the n detection results”.

Regarding claims 5 and 18, Cosic et al. disclose the method and circuit of claims 1 and 15. Cosic et al. further indicate controlling, by the computation circuit, the communication circuit to obtain a target image to be processed includes: controlling, by the computation circuit, the communication circuit to obtain an original image to be processed input by a user, and controlling, by the computation circuit, the operation circuit to pre-process the original image to obtain a target image to be processed, wherein the pre-processing includes one or more of the following processing: format conversion, normalization, color conversion, and image restoration (“Similarity Comparison 125 can adjust lighting or color of pixels or otherwise manipulate pixels before or during comparison. Lighting or color adjustment (also referred to as gray balance, neutral balance, white balance, etc.) may generally include manipulating or rebalancing the intensities of the colors (i.e. red, green, and/or blue if RGB color model is used, etc.) of one or more pixels. For example, Similarity Comparison 125 can adjust lighting or color of all pixels of one picture to make it more comparable to another picture. Similarity Comparison 125 can also incrementally adjust the pixels such as increasing or decreasing the red, green, and/or blue pixel values by a certain amount in each cycle of comparisons in order to find a substantially similar match at one of the incremental adjustment levels. Any of the publically available, custom, or other lighting or color adjustment techniques or programs can be utilized such as color filters, color balancing, color correction, and/or others. In other implementations, Similarity Comparison 125 can resize or otherwise transform a digital picture before or during comparison. Such resizing or transformation may include increasing or decreasing the number of pixels of a digital picture. For example, Similarity Comparison 125 can increase or decrease the size of a digital picture proportionally (i.e. increase or decrease length and/or width keeping aspect ratio constant, etc.) to equate its size with the size of another digital picture. Similarity Comparison 125 can also incrementally resize a digital picture such as increasing or decreasing the size of the digital picture proportionally by a certain amount in each cycle of comparisons in order to find a substantially similar match at one of the incremental sizes. Any of the publically available, custom, or other digital picture resizing techniques or programs can be utilized such as nearest-neighbor interpolation, bilinear interpolation, bicubic interpolation, and/or others. In further implementations, Similarity Comparison 125 can manipulate content (i.e. all pixels, one or more regions, one or more depicted objects/persons, etc.) of a digital picture before or during comparison. Such content manipulation may include moving, centering, aligning, resizing, transforming, and/or otherwise manipulating content of a digital picture. For example, Similarity Comparison 125 can move, center, or align content of one picture to make it more comparable to another picture. Any of the publically available, custom, or other digital picture manipulation techniques or programs can be utilized such as pixel moving, warping, distorting, aforementioned interpolations, and/or others. In further implementations, in digital pictures comprising transparency features or functionalities, Similarity Comparison 125 can utilize a threshold for acceptable number or percentage transparency difference similar to the below-described threshold for the acceptable color difference. Alternatively, transparency can be applied to one or more pixels of a digital picture and color difference may then be determined between compared pixels taking into account the transparency related color effect. Alternatively, transparent pixels can be excluded from comparison. In further implementations, certain regions or subsets of pixels can be ignored or excluded during comparison using a mask. In general, any region or subset of a picture determined to contain no content of interest can be excluded from comparison using a mask. Examples of such regions or subsets include background, transparent or partially transparent regions, regions comprising insignificant content, or any arbitrary region or subset. Similarity Comparison 125 can perform any other pre-processing or manipulation of digital pictures or pixels before or during comparison”, col. 122, line 50 - col. 123, line 55).

Regarding claim 6, Cosic et al. disclose the method of claim 1. Cosic et al. further indicate 
the computation circuit further includes a data access circuit and a storage medium, and the computation circuit controls the operation circuit to send the target detection result to the data access circuit and store the result in the storage medium (the disclosed artificially intelligent devices, systems, and methods for learning and/or using visual surrounding for autonomous object operation, or elements thereof, can be implemented entirely or in part in a device i.e. microchip, circuitry, logic gates, electronic device, computing device, special or general purpose processor, etc. or system that comprises i.e. hard coded, internally stored, etc. or is provided with i.e. externally stored, etc. instructions for implementing VSAOO functionalities, col. 77, lines 5-20, “A field or data field may include a data, an object, a data structure, and/or any other element or a reference/pointer thereto. A data structure can be stored in one or more memories, files, or other repositories. A data structure and/or any elements thereof, when stored in a memory, file, or other repository, may be stored in a different arrangement than the arrangement of the data structure and/or any elements thereof. For example, a sequence of elements can be stored in an arrangement other than a sequence in a memory, file, or other repository,” col. 78, lines 30-50, store the instruction set currently being executed or decoded, Processor 11 fetches it from location in Memory 12, col. 92, line 60 - col. 93, line 60, OpenCV library can detect an object i.e. car, pedestrian, door, building, animal, person, etc. in one or more digital pictures rendered or generated by Renderer 91 or stored in an electronic repository, which can then be utilized in VSAOO Unit 100, Artificial Intelligence Unit 110, and/or other elements, col. 99, lines 15-35, anticipatory Instruction Sets 526 are stored, col. 150, lines 35-50, executing includes modifying memory, processor register, storage, repository or other element where the application's instruction sets are stored or used, col. 157, lines 20-50).

Regarding claim 17, Cosic et al. disclose the computation circuit of claim 16. Cosic et al. further indicate the target bounding box includes target information corresponding to the target object, wherein the target information includes at least one of the following: a target bounding box, a target classification, and a target score, wherein the target bounding box includes the target object and is used to indicate a position of the target object in the target image, the target classification is a classification to which the target object belongs, and the target score is used to indicate an accuracy of the target bounding box bounding the target object, when the target detection result includes a target bounding box, a target classification, and a target score, the operation circuit is configure to call the second operation instruction to perform object detection and identification on the feature image, so as to obtain n detection results for the target object, wherein the detection results include a rounding box, a classification, and a score corresponding to the target object, and then the operation circuit is configured to select a detection result with a highest score from the n detection results as the target detection result (Picture Recognizer 350 may detect or recognize persons, objects, and/or their activities from a digital picture by comparing features i.e. lines, edges, ridges, corners, blobs, regions, etc. of the digital picture with features of known persons, objects, and/or their activities, col. 97, line 40 - col. 98, line 50, object recognition techniques and/or tools involve identifying and/or analyzing object features such as lines, edges, ridges, corners, blobs, regions, and/or their relative positions, sizes, shapes, etc., col. 99, lines 15-35, a region may include content defined using a picture segmentation technique. Examples of picture segmentation techniques include thresholding, clustering, region-growing, edge detection, curve propagation, level sets, graph partitioning, model-based segmentation, trainable segmentation, “Similarity Comparison 125 can compare the regions to determine substantial similarity of the compared Digital Pictures 525. In some aspects, total equivalence is found when all regions of one Digital Picture 525 match all regions of another Digital Picture 525. In other aspects, if total equivalence is not found, Similarity Comparison 125 may attempt to determine substantial similarity of compared Digital Pictures 525. In one example, substantial similarity can be achieved when most of the regions of the compared Digital Picture 525 match or substantially match. In another example, substantial similarity can be achieved when at least a threshold number (i.e. 1, 2, 5, 11, 39, etc.) or percentage (i.e. 38%, 63%, 77%, 84%, 98%, etc.) of regions of the compared Digital Pictures 525 match or substantially match… For example, substantial similarity can be achieved when matches or substantial matches are found with respect to more substantive, larger, and/or other regions, thereby tolerating mismatches in less substantive, smaller, and/or other regions. In further aspects, Similarity Comparison 125 can utilize the importance (i.e. as indicated by importance index [later described], etc.) of regions for determining substantial similarity of Digital Pictures 525. For example, substantial similarity can be achieved when matches or substantial matches are found with respect to more important regions such as the above described more substantive, larger, and/or other regions, thereby tolerating mismatches in less important regions such as less substantive, smaller, and/or other regions… substantial similarity can be achieved when matches or substantial matches are found with respect to regions comprising persons or parts (i.e. head, arm, leg, etc.) thereof, large objects, close objects, and/or other content of interest, thereby tolerating mismatches in regions comprising the background, insignificant content, and/or other content”, col. 96, lines 45-552, In some embodiments, an importance index (not shown) or other importance ranking technique can be used in any of the previously described comparisons or other processing involving elements of different importance, col. 123, line 60 - col. 124, line 20, similarity index can be determined for a Knowledge Cell 800 based on a ratio/percentage of matched or substantially matched Digital Pictures 525 relative to the number of Digital Pictures 525 in the compared Knowledge Cell 800, col. 125, lines 20-50).

As a number/percentage match is explicitly indicated, this is interpreted as the accuracy score. As the regions comprising persons or parts i.e. head, arm, leg, large objects, close objects, and/or other content of interest are found, these are interpreted as bounding boxes. As a percentage of all the pieces of matches are used to determine the final numerical match, this indicates a matching for each of n pieces of the image, which is interpreted as “highest score from the n detection results”.

Claim(s) 7, 9, 11, 14, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosic et al. (US 9864933 B1) as applied to claims 1 and 15 above, further in view of Liu et al. (US 20200250539 A1) [can be overcome upon Affadavit under 37 CFR 1.130, therefore an additional rejection with a different secondary reference provided further below the office action].

Regarding claims 7 and 19, Cosic et al. disclose the method and circuit of claims 1 and 15. Cosic et al. further partially indicate the operation circuit includes a primary operation module and a plurality of secondary operation modules, wherein the primary operation module is interconnected with the plurality of secondary operation modules by an interconnection module, and when the operation instruction is a convolution operation instruction (interconnected Knowledge Cells 800 and updating weights of Connections 853, col. 109, line 45 - col. 110, line 30, convolutional neural networks, col. 111, line 45 - col. 112, line 35), the calling the operation instruction to perform object detection and identification on the target image includes: controlling, by the computation circuit, the secondary operation modules to implement a convolution operation of input data and a convolution kernel in a convolutional neural network algorithm, wherein the input data is the target image and the convolutional neural network algorithm corresponds to the convolution operation instruction (convolutional neural networks, col. 111, line 45 - col. 112, line 35) controlling, by the computation circuit, the interconnection module to implement data transfer between the primary operation module and the secondary operation modules, before a forward operation of a neural network fully connected layer starts, transferring, by the primary operation module, the input data to each secondary operation module through the interconnection module, and after the computation of the secondary operation modules is completed, splicing, by the interconnection module, output scalars of the respective secondary operation modules stage by stage to obtain an intermediate vector, and sending the intermediate vector back to the primary operation module, controlling, by the computation circuit, the primary operation module to splice intermediate vectors corresponding to all input data into an intermediate result for subsequent operations, and controlling, by the computation circuit, the primary operation module to add bias data to the intermediate result, and performing an activation operation (“In one example shown in Model A, the disclosed artificially intelligent systems, devices, and methods for learning and/or using visual surrounding for autonomous object operation may include a neural network (also referred to as artificial neural network, etc.). As such, machine learning, knowledge structuring or representation, decision making, pattern recognition, and/or other artificial intelligence functionalities may include a network of Nodes 852 (also referred to as neurons, etc.) and Connections 853 similar to that of a brain. Node 852 can store any data, object, data structure, and/or other item, or reference thereto. Node 852 may also include a function for transforming or manipulating any data, object, data structure, and/or other item. Examples of such transformation functions include mathematical functions (i.e. addition, subtraction, multiplication, division, sin, cos, log, derivative, integral, etc.), object manipulation functions (i.e. creating an object, modifying an object, deleting an object, appending objects, etc.), data structure manipulation functions (i.e. creating a data structure, modifying a data structure, deleting a data structure, creating a data field, modifying a data field, deleting a data field, etc.), and/or other transformation functions. Connection 853 may include or be associated with a value such as a symbolic label or numeric attribute (i.e. weight, cost, capacity, length, etc.). A computational model can be utilized to compute values from inputs based on a pre-programmed or learned function or method. For example, a neural network may include one or more input neurons that can be activated by inputs. Activations of these neurons can then be passed on, weighted, and transformed by a function to other neurons. Neural networks may range from those with only one layer of single direction logic to multi-layer of multi-directional feedback loops. A neural network can use weights to change the parameters of the network's throughput. A neural network can learn by input from its environment or from self-teaching using written-in rules. A neural network can be utilized as a predictive modeling approach in machine learning. An exemplary embodiment of a neural network (i.e. Neural Network 530a, etc.) is described later”, col. 107, lines 10-50, embodiments of interconnected Knowledge Cells 800 and updating weights of Connections, col. 109, line 45 - col. 110, line 30, back-propagations can then be used to adjust occurrence counts and/or weights of Connections 853 for better future predictions, Neural Network 530a may include any type or form of a neural network known in art such as a feed-forward neural network, a back-propagating neural network, a recurrent neural network, a convolutional neural network, deep neural network, and/or others including a custom neural network, col. 111, line 45 - col. 112, line 35, update occurrence count and weight of Connection 853e1 between Knowledge Cell 800ea and Knowledge Cell 800eb, and update weights of other Connections, col. 113, lines 1-20, calculating a weight of the new Connection 853, and updating any other Connections 853 originating from the prior Knowledge Cell, col. 125, line 50 - col. 126, line 30).

Cosic et al. do not disclose a convolutional kernel, and after the computation of the secondary operation modules is completed, splicing, by the interconnection module, output scalars of the respective secondary operation modules stage by stage to obtain an intermediate vector, and sending the intermediate vector back to the primary operation module, controlling, by the computation circuit, the primary operation module to splice intermediate vectors corresponding to all input data into an intermediate result for subsequent operations, and controlling, by the computation circuit, the primary operation module to add bias data to the intermediate result

Liu et al. teach controlling, by the computation circuit, the interconnection module to implement data transfer between the primary operation module and the secondary operation modules, before a forward operation of a neural network fully connected layer starts, transferring, by the primary operation module, the input data to each secondary operation module through the interconnection module, and after the computation of the secondary operation modules is completed, splicing, by the interconnection module, output scalars of the respective secondary operation modules stage by stage to obtain an intermediate vector, and sending the intermediate vector back to the primary operation module, controlling, by the computation circuit, the primary operation module to splice intermediate vectors corresponding to all input data into an intermediate result for subsequent operations, and controlling, by the computation circuit, the primary operation module to add bias data to the intermediate result, and performing an activation operation (splicing the output scalars returned by the N secondary computation modules into complete intermediate vectors step by step in the interconnection module, [0293], FIG. D1 is a structure diagram of a convolutional operation device according to an embodiment, [0674], implemented through a circuit, [0675], “The first data dependency relationship judgment unit 52 may be configured as a port through which the first computation unit 51 reads and writes the first storage unit 53 to ensure data read/write consistency of the first storage unit 53, and may be configured to read an input neuron vector from the first storage unit 53, to send it to the N secondary computation modules 6 through the interconnection module 4, and to send an intermediate result vector from the interconnection module 4 to the first computation unit 51”, [0689], second storage unit 63 may be configured to cache the input data and the output scalar obtained by computation of the secondary computation module, [0693], The third storage unit 64 may be configured to cache the convolutional kernel required by the secondary computation module in the computation process, [0694], judging whether a dependency relationship is formed between data of a control signal which has yet not been performed and a control signal which is under performing, if whether a dependency relationship is not formed between data of a control signal which has yet not been performed and a control signal which is under performing, allowing the control signal to be sent immediately, otherwise allowing the control signal to be sent only after all control signals the control signal depends on are performed, [0696], “Before forward computation for a fully connected layer of a neural layer is started, the primary computation module 5 transfers the input data to each secondary computation module of the N secondary computation modules through the interconnection module 4. After the computation process of the N secondary computation modules 6 is ended, the interconnection module 4 splices the output scalars of the N secondary computation modules 6 into an intermediate vector step by step and transfers it back to the primary computation module 5”, [0698], “In S708, the output scalars returned by the N secondary computation modules are spliced into complete intermediate vectors step by step in the interconnection module”, [0846], “In S709, the primary computation module obtains the intermediate vectors returned by the interconnection module, moves the convolutional window to traverse all the input data, splices all the intermediate returned vectors into an intermediate result, reads offset data from the first storage unit according to the control signal decoded from the COMPUTE instruction, and adds the offset data and the intermediate result together to obtain an offset result through a vector addition unit, [0847]

    PNG
    media_image1.png
    301
    457
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    698
    408
    media_image2.png
    Greyscale
).

Cosic et al. and Liu et al. are in the same art of neural networks (Cosic et al., abstract; Liu et al., abstract). The combination of Liu et al. with Cosic et al. enables the use of splicing intermediate vectors. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the intermediate vectors of Liu et al. with the invention of Cosic et al. as this was known at the time of filing, the combination would have predictable results, and as Liu et al. indicate this will reduce the amount of neural network computation required ([0002], [0003]), thereby making the neural network operations of Cosic et al. more power efficient.

Regarding claim 9, Cosic et al. and Liu et al. disclose the method of claim 7. Liu et al. further
indicate the primary operation module includes a first operation circuit, wherein the first operation circuit includes a vector addition circuit and an activation circuit, the controlling, by the computation circuit, the primary operation module to add bias data to the intermediate result, and then performing an activation operation include: controlling, by the computation circuit, the vector addition circuit to implement a bias addition operation of a convolutional neural network operation and perform element-wise addition on bias data and the intermediate result to obtain a bias result, and controlling, by the computation circuit, the activation circuit to perform an activation function operation on the bias result (the primary computation module obtaining the intermediate vectors returned by the interconnection module, moving the convolutional window to traverse all the input data, splicing all the returned intermediate vectors into an intermediate result, reading offset data from the first storage unit according to the control signal decoded from the COMPUTE instruction, and adding the offset data and the intermediate result together to obtain an offset result through a vector addition unit, an activation unit activating the offset result and writing final output data back into the first storage unit, [0294], “In one implementation, the Cambricon vector operation instruction may be configured to complete vector computation in the neural network, including vector basic operations, vector transcendental functions, dot product, random vector generator, and maximum/minimum of a vector. The vector basic operations include vector addition, subtraction, multiplication, and division. The vector transcendental functions refer to those functions which do not meet any polynomial equations taking polynomials as coefficients, and include, but are not limited to, an exponential function, a logarithmic function, a trigonometric function, and an anti-trigonometric function,” [0454], “The first computation unit 51 may include a vector addition unit 511 and an activation unit 512. The first computation unit 51 may be configured to receive a control signal from the control unit 2 and to implement various computational functions of the primary computation module 5. The vector addition unit 511 may be configured to implement an offset addition operation for convolutional neural network forward computation, and to correspondingly add offset data and the intermediate result to obtain an offset result. The activation unit 512 may be configured to perform an active function operation on the offset result. The offset data may be read in from an external address space, and may also be locally stored”, [0635], “The primary computation module 5 may be further configured to add the intermediate result and offset data and then to perform an activation operation. An active function active used by the primary computation module 5 is any nonlinear function of nonlinear functions including sigmoid, tanh, relu, and softmax”, [0685], “The first computation unit 51 may include a vector addition unit 511 and an activation unit 512. The first computation unit 51 may be configured to receive a control signal from the control unit 2 in FIG. D1 and to realize various computational functions of the primary computation module 5. The vector addition unit 511 may be configured to implement an offset addition operation for convolutional neural network forward computation, and to correspondingly add offset data and the intermediate result to obtain an offset result. The activation unit 512 performs an active function operation on the offset result. The offset data may be read in from an external address space, and may also be locally stored”, [0743], “In S709, the primary computation module obtains the intermediate vectors returned by the interconnection module, moves the convolutional window to traverse all the input data, splices all the intermediate returned vectors into an intermediate result, reads offset data from the first storage unit according to the control signal decoded from the COMPUTE instruction, and adds the offset data and the intermediate result together to obtain an offset result through a vector addition unit. An activation unit activates the offset result and writes final output data back into the first storage unit”, [0847]) [dot product and vector addition interpreted as element-wise].

Regarding claim 11, Cosic et al. and Liu et al. disclose the method of claim 7. Liu et al. further indicate each secondary operation module includes a second operation circuit, wherein the second operation circuit includes a vector multiplication circuit and an accumulation circuit, and the method includes: controlling, by the computation circuit, the secondary operation module to perform a convolution operation of input data and a convolution kernel in a convolutional neural network algorithm, controlling, by the computation circuit, the vector multiplication circuit to perform a vector multiplication operation of the convolution operation, and controlling, by the computation circuit, the accumulation circuit to perform an accumulation operation of the convolution operation (computation units of the N secondary computation modules reading convolutional kernels from third storage units according to the control signal decoded from the COMPUTE instruction, reading the input data from the second storage units, completing convolutional operation of the input data and the convolutional kernels, and returning obtained output scalars through the interconnection module, [0292], second part adds the input data in1 step by step through the adder tree to obtain the output data (out), in which in1 may be a vector with a length N and N may be larger than 1, and a process is illustrated by out=in1[1]+in1[2]+ . . . +in1[N]. Or, the input data (in1) is accumulated through the adder tree and then is added with the input data (in2) to obtain the output data (out), [0497]).

Regarding claims 14 and 23, Cosic et al. and Liu et al. disclose the method and circuit of claims 7 and 19. Liu et al. further indicate the computation circuit controls the plurality of secondary operation modules to compute respective output scalars in parallel by using the same input data and respective convolution kernels (An embodiment of the application, the N secondary computation modules are configured to use the same input data and their respective convolutional kernels to concurrently compute respective output scalars, [0255]).

Claim(s) 7, 14, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosic et al. (US 9864933 B1) as applied to claims 1 and 15 above, further in view of Han et al. (US 20210182666 A1).

Regarding claims 7 and 19, Cosic et al. disclose the method and circuit of claims 1 and 15. Cosic et al. further partially indicate the operation circuit includes a primary operation module and a plurality of secondary operation modules, wherein the primary operation module is interconnected with the plurality of secondary operation modules by an interconnection module, and when the operation instruction is a convolution operation instruction (interconnected Knowledge Cells 800 and updating weights of Connections 853, col. 109, line 45 - col. 110, line 30, convolutional neural networks, col. 111, line 45 - col. 112, line 35), the calling the operation instruction to perform object detection and identification on the target image includes: controlling, by the computation circuit, the secondary operation modules to implement a convolution operation of input data and a convolution kernel in a convolutional neural network algorithm, wherein the input data is the target image and the convolutional neural network algorithm corresponds to the convolution operation instruction (convolutional neural networks, col. 111, line 45 - col. 112, line 35) controlling, by the computation circuit, the interconnection module to implement data transfer between the primary operation module and the secondary operation modules, before a forward operation of a neural network fully connected layer starts, transferring, by the primary operation module, the input data to each secondary operation module through the interconnection module, and after the computation of the secondary operation modules is completed, splicing, by the interconnection module, output scalars of the respective secondary operation modules stage by stage to obtain an intermediate vector, and sending the intermediate vector back to the primary operation module, controlling, by the computation circuit, the primary operation module to splice intermediate vectors corresponding to all input data into an intermediate result for subsequent operations, and controlling, by the computation circuit, the primary operation module to add bias data to the intermediate result, and performing an activation operation (“In one example shown in Model A, the disclosed artificially intelligent systems, devices, and methods for learning and/or using visual surrounding for autonomous object operation may include a neural network (also referred to as artificial neural network, etc.). As such, machine learning, knowledge structuring or representation, decision making, pattern recognition, and/or other artificial intelligence functionalities may include a network of Nodes 852 (also referred to as neurons, etc.) and Connections 853 similar to that of a brain. Node 852 can store any data, object, data structure, and/or other item, or reference thereto. Node 852 may also include a function for transforming or manipulating any data, object, data structure, and/or other item. Examples of such transformation functions include mathematical functions (i.e. addition, subtraction, multiplication, division, sin, cos, log, derivative, integral, etc.), object manipulation functions (i.e. creating an object, modifying an object, deleting an object, appending objects, etc.), data structure manipulation functions (i.e. creating a data structure, modifying a data structure, deleting a data structure, creating a data field, modifying a data field, deleting a data field, etc.), and/or other transformation functions. Connection 853 may include or be associated with a value such as a symbolic label or numeric attribute (i.e. weight, cost, capacity, length, etc.). A computational model can be utilized to compute values from inputs based on a pre-programmed or learned function or method. For example, a neural network may include one or more input neurons that can be activated by inputs. Activations of these neurons can then be passed on, weighted, and transformed by a function to other neurons. Neural networks may range from those with only one layer of single direction logic to multi-layer of multi-directional feedback loops. A neural network can use weights to change the parameters of the network's throughput. A neural network can learn by input from its environment or from self-teaching using written-in rules. A neural network can be utilized as a predictive modeling approach in machine learning. An exemplary embodiment of a neural network (i.e. Neural Network 530a, etc.) is described later”, col. 107, lines 10-50, embodiments of interconnected Knowledge Cells 800 and updating weights of Connections, col. 109, line 45 - col. 110, line 30, back-propagations can then be used to adjust occurrence counts and/or weights of Connections 853 for better future predictions, Neural Network 530a may include any type or form of a neural network known in art such as a feed-forward neural network, a back-propagating neural network, a recurrent neural network, a convolutional neural network, deep neural network, and/or others including a custom neural network, col. 111, line 45 - col. 112, line 35, update occurrence count and weight of Connection 853e1 between Knowledge Cell 800ea and Knowledge Cell 800eb, and update weights of other Connections, col. 113, lines 1-20, calculating a weight of the new Connection 853, and updating any other Connections 853 originating from the prior Knowledge Cell, col. 125, line 50 - col. 126, line 30).

Cosic et al. do not disclose a convolutional kernel, and after the computation of the secondary operation modules is completed, splicing, by the interconnection module, output scalars of the respective secondary operation modules stage by stage to obtain an intermediate vector, and sending the intermediate vector back to the primary operation module, controlling, by the computation circuit, the primary operation module to splice intermediate vectors corresponding to all input data into an intermediate result for subsequent operations, and controlling, by the computation circuit, the primary operation module to add bias data to the intermediate result

Han et al. teach controlling, by the computation circuit, the interconnection module to implement data transfer between the primary operation module and the secondary operation modules, before a forward operation of a neural network fully connected layer starts, transferring, by the primary operation module, the input data to each secondary operation module through the interconnection module, and after the vector, and sending the intermediate vector back to the primary operation module, controlling, by the computation circuit, the primary operation module to splice intermediate vectors corresponding to all input data into an intermediate result for subsequent operations, and controlling, by the computation circuit, the primary operation module to add bias data to the intermediate result, and performing an activation operation (For example, for the four output feature maps (i.e., there are four sets of convolution kernels, and neurons in each convolution domain are convolved with all the convolution kernels), neurons of a convolution domain are replicated in four copies and deployed in the neuron index unit, and the neuron index unit includes, according to the index of weights corresponding to different output feature maps, the neurons that correspond to the index of effective weights, and discards the other neurons. Specifically, the compressed weights and the corresponding neurons constitute two effective vectors, the computation array performs convolution operation for the two vectors, and intermediate results or convolution results are loaded into the output cache unit. When the cache is full, writing is suspended and data in the cache unit is output to the output data storage unit. Through steps S610, S620 and S630, the convolution operation of the convolution kernel with neurons in a convolution domain can be completed. In step S640, the loaded compressed weights are reused to perform convolution computation with an updated convolution domain In step S650, activation and pooling are performed, [0077]-[0084] [weight interpreted as bias] [pooling interpreted as splicing] [as the vectors are obtained as an intermediate step these are interested as intermediate vector] [2D window of the reference implies the scalars are the values being spliced]


    PNG
    media_image3.png
    696
    820
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    617
    657
    media_image4.png
    Greyscale


Cosic et al. and Han et al. are in the same art of neural networks (Cosic et al., abstract; Han et al., abstract). The combination of Han et al. with Cosic et al. enables the use of splicing intermediate vectors. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the intermediate vectors of Han et al. with the invention of Cosic et al. as this was known at the time of filing, the combination would have predictable results, and as Han et al. indicate “According to the weight data storage method and the convolution computation method of the present disclosure, storage space can be saved, and computation efficiency can be improved” (abstract), thereby making the neural network operations of Cosic et al. more resource efficient.

Regarding claims 14 and 23, Cosic et al. and Han et al. disclose the method and circuit of claims 7 and 19. Han et al. further indicate the computation circuit controls the plurality of secondary operation modules to compute respective output scalars in parallel by using the same input data and respective convolution kernels (reuse compressed weights to perform convolution, convolution kernel, Fig. 6, [0077-0084]).

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosic et al. (US 9864933 B1) and Han et al. (US 20210182666 A1) as applied to claim 7 above, further in view of Chen et al. (CN 106529668 A [English Translation of claims]).

Regarding claim 9, Cosic et al. and Han et al. disclose the method of claim 7. Han et al. further partly indicate the primary operation module includes a first operation circuit, wherein the first operation circuit includes a vector addition circuit and an activation circuit, the controlling, by the computation circuit, the primary operation module to add bias data to the intermediate result, and then performing an activation operation include: controlling, by the computation circuit, the vector addition circuit to implement a bias addition operation of a convolutional neural network operation and perform element-wise addition on bias data and the intermediate result to obtain a bias result, and controlling, by the computation circuit, the activation circuit to perform an activation function operation on the bias result (An operation process of the convolution layer is as follows: input feature maps are scanned with a two-dimensional weight convolution kernel (e.g., an L*L kernel), and during the scanning, an inner product of the weight convolution kernel and neurons in a corresponding convolution domain in the feature map is calculated, and inner product values of all convolution domains are summed to obtain an output feature map or output neurons of the convolution layer. FIGS. 1A and 1B are schematic diagrams illustrating a process of scanning three input feature maps with a 5*5 weight convolution kernel, [0035], Newly added elements in the square matrix are set to 0 with respect to the original weight convolution kernel matrix. For example, an original weight convolution kernel matrix is a 5*5 matrix, [0039]-[0040]). [matrix operations are always element by element]

To the extent Cosic et al. and Han et al. do not disclose vector addition in particular, another reference is provided.

Chen et al. teach the first operation circuit includes a vector addition circuit and an activation circuit, the controlling, by the computation circuit, the primary operation module to add bias data to the intermediate result, and then performing an activation operation include: controlling, by the computation circuit, the vector addition circuit to implement a bias addition operation of a convolutional neural network operation and perform element-wise addition on bias data and the intermediate result to obtain a bias result, and controlling, by the computation circuit, the activation circuit to perform an activation function operation on the bias result (An accelerator chip depth neural network algorithm of calculating device, wherein, comprising: a vector addition processor module for performing vector addition or subtraction. and/or depth neural network algorithm in cell layer algorithm of vectorization operation, vector function value calculator module for vectorization operation of deep neural network algorithm in the nonlinear Obtaining value, a vector multiplier module for carrying out the vector multiply-and-accumulate operation, is configured to the vector addition processor module for executing programmable instructions. mutually interact with synaptic weight change amount calculating neural network layer network output result and an intermediary layer between neuron action intensity between vector function value calculation module and a vector multiplier module; accelerating chip for accelerating depth neural network algorithm calculating device for average pooling layer result, firstly calculating each neuron vector output corresponding to the input accumulated by vector addition processor module, then multiplying the average factor calculated by a vector multiplier module; the accelerator depth neural network algorithm accelerating chip operation device for result of maximum pooling layer, is the vector addition processor module calculates each neuron vector output corresponding to the input value, the accelerator depth neural network algorithm accelerating chip operation device for result of convolution layer and connection layer. firstly using vector addition processor module output neuron portion and offset, and then corresponding neuron output value is obtained by a vector function value calculating module, and transmitting the part to the operation device through the bus is obtained by the external processor; accelerating chip for accelerating depth neural network algorithm calculating device for result of partial response normalization layer, firstly using the vector function value calculation module obtaining the nonlinear function value. then obtained by multiplying by a vector multiplier module and the input layer neurons and the accelerator depth neural network algorithm accelerating chip operation device for synaptic weight variation is through the vector multiplier module counter-propagating residual and corresponding input neuron value and learning rate factor obtained by multiplying. the counter-propagating residual is obtained by the external processor and transmitted to the operation device through the bus, the accelerator depth neural network algorithm accelerating chip operation device performs data interaction with the external processor through the data bus; the vector addition processor module, a vector function value calculation module which is provided with a middle value in the storage area and the vector multiplier module for storing the intermediate value vectorize calculated according to the instruction, and the main memory for reading and writing operations, claim 1) [bias interpreted as the weight, activation previously disclosed by Cosic et al. and Han et al.]

Cosic et al. and Han et al. and Chen et al. are in the same art of neural networks (Cosic et al., abstract; Han et al., abstract; Chen et al., claim 1). The combination of Chen et al. with Cosic et al. and Han et al. enables the use of vector addition. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the vector addition of Chen et al. with the invention of Cosic et al. and Han et al. as this was known at the time of filing, the combination would have predictable results, and as Chen et al. indicate “The purpose of the present invention is to provide a computing device and method for accelerating a chip for accelerating a deep neural network algorithm, which can reduce the number of times of reading and writing
the intermediate value of the main memory, reduce the energy consumption of the accelerator chip, and avoid the data processing process. data missing and substitution problems” ([0011]), thereby decreasing the power requirements of the neural networks of Cosic et al. and Han et al. making it more energy efficient.

Regarding claim 11, Cosic et al. and Han et al. disclose the method of claim 7. Cosic et al. and Han et al. do not explicitly disclose each secondary operation module includes a second operation circuit, wherein the second operation circuit includes a vector multiplication circuit and an accumulation circuit, and the method includes: controlling, by the computation circuit, the secondary operation module to perform a convolution operation of input data and a convolution kernel in a convolutional neural network algorithm, controlling, by the computation circuit, the vector multiplication circuit to perform a vector multiplication operation of the convolution operation, and controlling, by the computation circuit, the accumulation circuit to perform an accumulation operation of the convolution operation.

Chen et al. teach each secondary operation module includes a second operation circuit, wherein the second operation circuit includes a vector multiplication circuit and an accumulation circuit, and the method includes: controlling, by the computation circuit, the secondary operation module to perform a convolution operation of input data and a convolution kernel in a convolutional neural network algorithm, controlling, by the computation circuit, the vector multiplication circuit to perform a vector multiplication operation of the convolution operation, and controlling, by the computation circuit, the accumulation circuit to perform an accumulation operation of the convolution operation (An accelerator chip depth neural network algorithm of calculating device, wherein, comprising: a vector addition processor module for performing vector addition or subtraction. and/or depth neural network algorithm in cell layer algorithm of vectorization operation, vector function value calculator module for vectorization operation of deep neural network algorithm in the nonlinear Obtaining value, a vector multiplier module for carrying out the vector multiply-and-accumulate operation, is configured to the vector addition processor module for executing programmable instructions. mutually interact with synaptic weight change amount calculating neural network layer network output result and an intermediary layer between neuron action intensity between vector function value calculation module and a vector multiplier module; accelerating chip for accelerating depth neural network algorithm calculating device for average pooling layer result, firstly calculating each neuron vector output corresponding to the input accumulated by vector addition processor module, then multiplying the average factor calculated by a vector multiplier module; the accelerator depth neural network algorithm accelerating chip operation device for result of maximum pooling layer, is the vector addition processor module calculates each neuron vector output corresponding to the input value, the accelerator depth neural network algorithm accelerating chip operation device for result of convolution layer and connection layer. firstly using vector addition processor module output neuron portion and offset, and then corresponding neuron output value is obtained by a vector function value calculating module, and transmitting the part to the operation device through the bus is obtained by the external processor; accelerating chip for accelerating depth neural network algorithm calculating device for result of partial response normalization layer, firstly using the vector function value calculation module obtaining the nonlinear function value. then obtained by multiplying by a vector multiplier module and the input layer neurons and the accelerator depth neural network algorithm accelerating chip operation device for synaptic weight variation is through the vector multiplier module counter-propagating residual and corresponding input neuron value and learning rate factor obtained by multiplying. the counter-propagating residual is obtained by the external processor and transmitted to the operation device through the bus, the accelerator depth neural network algorithm accelerating chip operation device performs data interaction with the external processor through the data bus; the vector addition processor module, a vector function value calculation module which is provided with a middle value in the storage area and the vector multiplier module for storing the intermediate value vectorize calculated according to the instruction, and the main memory for reading and writing operations, claim 1) [bias interpreted as the weight, accelerator chip with vector multiply-and-accumulate operation interpreted as the accumulation circuit]

Cosic et al. and Han et al. and Chen et al. are in the same art of neural networks (Cosic et al., abstract; Han et al., abstract; Chen et al., claim 1). The combination of Chen et al. with Cosic et al. and Han et al. enables the use of an accumulation. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the accumulation of Chen et al. with the invention of Cosic et al. and Han et al. as this was known at the time of filing, the combination would have predictable results, and as Chen et al. indicate “The purpose of the present invention is to provide a computing device and method for accelerating a chip for accelerating a deep neural network algorithm, which can reduce the number of times of reading and writing
the intermediate value of the main memory, reduce the energy consumption of the accelerator chip, and avoid the data processing process. data missing and substitution problems” ([0011]), thereby decreasing the power requirements of the neural networks of Cosic et al. and Han et al. making it more energy efficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661